4 N.Y.3d 824 (2005)
DANIEL HERNANDEZ et al., Respondents,
v.
VICTOR L. ROBLES, Appellant.
Court of Appeals of the State of New York.
Submitted March 7, 2005.
Decided March 31, 2005.
Appeal transferred, without costs, by the Court of Appeals, sua sponte, to the Appellate Division, First Department, upon the ground that a direct appeal does not lie when questions other than the constitutional validity of a statutory provision are involved (NY Const, art VI, § 3 [b] [2]; § 5 [b]; CPLR 5601 [b] [2]).
Judge R.S. SMITH taking no part.